          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 1 of 44
                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                              February 10, 2021

Benjamin Gruenstein, Esq.
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10009

                                                                  175
                Re:     United States v. Rahn+Bodmer Co., 21 Cr. ____ ( )
                        Deferred Prosecution Agreement

Dear Mr. Gruenstein:

        The United States Attorney’s Office for the Southern District of New York (the “Office”)
and the Tax Division of the United States Department of Justice (the “Tax Division”) (collectively,
the “Department”), and the defendant Rahn+Bodmer Co. (“R+B”), under authority granted by its
partners in the form of a Partnership Resolution (a copy of which is attached hereto as Exhibit A),
hereby enter into this Deferred Prosecution Agreement (the “Agreement”).

        This Agreement shall take effect upon its execution by all parties.

                               THE CRIMINAL INFORMATION

        1.     R+B waives indictment and consents to the filing of a one-count Information (the
“Information”) in the United States District Court for the Southern District of New York (the
“Court”), charging R+B with conspiring with others, including U.S. taxpayers, in violation of Title
18, United States Code, Section 371, (1) to defraud the United States and an agency thereof, to
wit, the United States Internal Revenue Service (the “IRS”); (2) to file false federal income tax
returns in violation of Title 26, United States Code, Section 7206(1); and (3) to evade federal
income taxes in violation of Title 26, United States Code, Section 7201, for the period from 2004
to 2012. A copy of the Information is attached hereto as Exhibit B.

                             ACCEPTANCE OF RESPONSIBILITY

        2.       R+B admits and stipulates that the facts set forth in the Statement of Facts, attached
hereto as Exhibit C and incorporated herein, are true and accurate. In sum, R+B admits that it is
responsible under U.S. law for the federal criminal violations charged in the Information and set
forth in the Statement of Facts as a result of the acts of its partners, officers, employees, and agents.
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 2 of 44

Page 2


            RESTITUTION, FORFEITURE, AND PENALTY OBLIGATIONS

       3.      As a result of the conduct described in the Information and the Statement of Facts,
R+B agrees to make payments in total of $22,000,000 to the United States. Specifically, R+B
agrees to (1) make a payment of restitution in the amount of $4,900,000 (the “Restitution
Amount”); (2) forfeit $9,700,000 (the “Forfeiture Amount”) to the United States; and (3) pay a
penalty of $7,400,000 (the “Penalty Amount”) to the Department, as set forth below.

                                            Restitution

         4.      In regard to the Restitution Amount, R+B admits and the Department agrees that
the Restitution Amount represents the approximate gross pecuniary loss to the Internal Revenue
Service as a result of the conduct described in the Statement of Facts. The Restitution Amount
shall not be further reduced by payments made to the Internal Revenue Service by U.S. taxpayers
through the Offshore Voluntary Disclosure Initiative and similar programs (collectively, “OVDI”)
before or after the date of this Agreement that have not already been credited against the Restitution
Amount. R+B agrees to pay the Restitution Amount to the IRS by wire transfer within seven (7)
days of the date of the Court’s approval of deferral under the Speedy Trial Act in connection with
this Agreement. If R+B fails to timely make the payment required under this paragraph, interest
(at the rate specified in 28 U.S.C. § 1961) shall accrue on the unpaid balance through the date of
payment, unless the Department, in its sole discretion, chooses to reinstate prosecution pursuant
to Paragraphs 21 and 22, below.

                                             Forfeiture

        5.     The Forfeiture Amount of $9,700,000 represents substitute res for the approximate
gross fees paid to R+B by U.S. taxpayers with undeclared accounts at R+B from 2004 through
2012 that are subject to civil forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

        6.     The Forfeiture Amount shall be sent by wire transfer to a seized asset deposit
account maintained by the United States Department of the Treasury within seven (7) days of the
Court’s approval of deferral under the Speedy Trial Act in connection with this Agreement. If
R+B fails to timely make the payment required under this paragraph, interest (at the rate specified
in 28 U.S.C. § 1961) shall accrue on the unpaid balance through the date of payment, unless the
Department, in its sole discretion, chooses to reinstate prosecution pursuant to Paragraphs 21 and
22, below.

       7.     Upon payment of the Forfeiture Amount, R+B shall release any and all claims it
may have to such funds and execute such documents as necessary to accomplish the forfeiture of
the funds.

        8.    R+B agrees that this Agreement, the Information, and the Statement of Facts may
be attached and incorporated into a civil forfeiture complaint (the “Civil Forfeiture Complaint”),
a copy of which is attached hereto as Exhibit D, that will be filed against the Forfeiture Amount.
By this Agreement, R+B expressly waives service of that Civil Forfeiture Complaint and agrees
that a Judgment of Forfeiture may be entered against the Forfeiture Amount. R+B also agrees that
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 3 of 44

Page 3


the facts contained in the Information and Statement of Facts are sufficient to establish that the
Forfeiture Amount is subject to civil forfeiture to the United States.

                                              Penalty

        9.      The Department and R+B agree that, consistent with the factors set forth in
U.S.S.G. § 8C2.8 and 18 U.S.C. §§ 3553(a) and 3572(a), and in light of the Forfeiture Amount
and the Restitution Amount, the Penalty Amount of $7,400,000 is an appropriate penalty in this
case. This amount reflects a 55% discount for cooperation. R+B agrees to pay the Penalty Amount
as directed by the Department within seven (7) days of the Court’s approval of deferral under the
Speedy Trial Act in connection with this Agreement. The Department and R+B agree that the
Penalty Amount is appropriate given the facts and circumstances of this case, including the nature
and seriousness of R+B’s conduct as set forth in the Statement of Facts, and also, in mitigation of
a higher penalty, among other things, the thorough internal investigation conducted by R+B and
the provision of a substantial amount of documents to the Department. The Department and R+B
further agree that the Penalty Amount is final and shall not be refunded, that nothing in this
Agreement shall be deemed an agreement by the Department that the Penalty Amount is the
maximum penalty that may be imposed in any future prosecution, and that the Department is not
precluded from arguing in any future prosecution that the Court should impose a higher penalty.

        10.      R+B agrees that it will not file a claim or a petition for remission, restoration, or
any other assertion of ownership or request for return relating to the Forfeiture Amount or the
payment of the Penalty Amount described above, or any other action or motion seeking to
collaterally attack the seizure, restraint, forfeiture, or conveyance of the Forfeiture Amount or the
Penalty Amount, nor shall it assist any others in filing any such claims, petitions, actions, or
motions.

                                        Non-Deductibility

        11.      R+B agrees that the Restitution Amount, the Forfeiture Amount, and the Penalty
Amount shall be treated as non-tax-deductible amounts paid to the United States Government for,
if relevant, all tax purposes under United States law. R+B agrees that it will not claim, assert, or
apply for, either directly or indirectly, a tax deduction, tax credit, or any other offset with regard
to any United States federal, state, or local tax, for any portion of the $22,000,000 that R+B has
agreed to pay to the United States pursuant to this Agreement.

                                TERM OF THE AGREEMENT

        12.   R+B agrees that its obligations pursuant to this Agreement, which shall commence
upon the signing of this Agreement, will continue for three years from the date of the Court’s
acceptance of this Agreement, unless otherwise extended pursuant to Paragraph 13 below (the
“Deferral Period”), subject to the continuing cooperation obligations set forth in Paragraph 18
below. R+B’s obligation to cooperate is not intended to apply in the event that a prosecution
against R+B by the Department is pursued and not deferred.
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 4 of 44

Page 4


        13.     R+B agrees that, in the event that the Department determines during the Deferral
Period described in Paragraph 12 above (or any extensions thereof) that R+B has violated any
provision of this Agreement, an extension of the period of the Deferral Period may be imposed in
the sole discretion of the Department, up to an additional one year, but in no event shall the total
term of the deferral-of-prosecution period of this Agreement exceed four years.

                               DEFERRAL OF PROSECUTION

        14.     R+B has made a commitment to: (a) accept and acknowledge responsibility for its
conduct, as described in the Statement of Facts and the Information attached hereto; (b) cooperate
fully with the Department, the IRS, and any other law enforcement agency so designated by the
Department; (c) make the payments specified in this Agreement; (d) comply with the federal
criminal laws of the United States (as provided herein in Paragraph 16(e) and (g)); and (e)
otherwise comply with all of the terms of this Agreement. In consideration of the foregoing, the
Department shall recommend to the Court that prosecution of R+B on the Information be deferred
for three years. R+B shall expressly waive indictment and all rights to a speedy trial pursuant to
the Sixth Amendment of the United States Constitution, Title 18, United States Code, Section
3161, Federal Rule of Criminal Procedure 48(b), and any applicable Local Rules of the United
States District Court for the Southern District of New York for the period during which this
Agreement is in effect.

        15.     The Department agrees that if R+B is in compliance with all of its obligations under
this Agreement, the Department will, at the expiration of the Deferral Period (including any
extensions thereof), seek dismissal with prejudice of the Information filed against R+B pursuant
to this Agreement. Except in the event of a violation by R+B of any term of this Agreement or as
otherwise provided in Paragraph 21, the Department will bring no additional charges or other civil
action against R+B relating to its conduct as described in the Information and the Statement of
Facts attached hereto. This Agreement does not provide any protection against prosecution for
any crimes except as set forth above and does not apply to any individual or entity other than R+B.
R+B and the Department understand that the Court must approve deferral under the Speedy Trial
Act, in accordance with 18 U.S.C. § 3161(h)(2). Should the Court decline to defer prosecution for
any reason: (a) both the Department and R+B are released from any obligation imposed upon
them by this Agreement; (b) this Agreement shall be null and void, except for the tolling provision
set forth in Paragraph 21, below; and (c) if they have already been transferred to the United States,
the Restitution Amount, Forfeiture Amount and Penalty Amount shall be returned to R+B.

                               CONTINUING COOPERATION

       16.     During the Deferral Period, R+B shall cooperate fully, subject to applicable laws
and regulations, with the Department, the IRS, and any other federal law enforcement agency
designated by the Department regarding all matters related to the Department’s investigation into
U.S.-related accounts banking at R+B (the “Department’s Investigation”) about which R+B has
information or knowledge, including:

               (a)     truthfully and completely disclose all information with respect to the
activities of R+B, its partners, officers, and employees, and others concerning all such matters
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 5 of 44

Page 5


about which the Department inquires related to the Department’s Investigation, which information
can be used for any purpose, except as limited by this Agreement or by applicable law;

                (b)      specifically provide, upon request, all items, assistance, information and
documents required to be produced by Swiss banks participating in the Program for Non-
Prosecution Agreements or Non-Target Letters for Swiss Banks (the “Swiss Bank Program”) as
set forth specifically in Parts II.D.1(a)-(d) and 2 of the Program;

                (c)    provide, as soon as practicable, transaction information called for by Part
II.D.2.b.vi of the Swiss Bank Program, to include accounts closed in the period from January 1,
2009 through December 31, 2019, in the format requested by the Department in the Swiss Bank
Program;

               (d)    make reasonable efforts to implement the closure of recalcitrant accounts
and related procedures, to the extent that it has not already done so, as set forth in Part II.G of the
Swiss Bank Program and as otherwise consistent with Swiss law;

                (e)    truthfully and completely disclose, and continue to disclose during the
Deferral Period, consistent with applicable law and regulations, all information described in Part
II.D.1 of the Swiss Bank Program with respect to U.S. Related Accounts held by R+B from 2004
through 2012 (as those terms are defined in the Program) that is not protected by a valid claim of
privilege or work product with respect to the activities of R+B and its partners, officers, employees,
agents, consultants, and others, which information can be used for any purpose, except as
otherwise limited in this Agreement. Subject to applicable laws and regulations, R+B shall
disclose to the Department that it has discovered new information required to be disclosed under
this Agreement, including pursuant to this paragraph and Paragraph 16(b) and (c), no later than
thirty days from discovery and provide such information, including information as described in
Part II.D.1 of the Program and information pursuant to Paragraph 16(b) and (c) of this Agreement,
no later than ninety days from discovery. All other terms of this Agreement shall apply with
respect to any newly disclosed account;

               (f)     provide all necessary information and assist the United States with the
drafting of treaty requests to seek account records and other information, and will collect and
maintain all records that are potentially responsive to such treaty requests to facilitate prompt
responses; and


               (g)      R+B shall commit no violations of the federal criminal laws of the United
States.

        17.    It is further understood that during the Deferral Period, R+B will bring, consistent
with applicable laws or regulations, to the Department’s attention: (a) all criminal conduct by, and
criminal investigations of R+B or its partners, officers, and employees related to any violations of
the laws of the United States that come to the attention of R+B’s partners or senior management,
and (b) any investigation conducted by, or any civil, administrative, or regulatory proceeding
brought by, any U.S. governmental authority that alleges fraud by R+B or any other violations of
the federal laws of the United States in the operation or management of R+B’s business.
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 6 of 44

Page 6



        18.    Notwithstanding the Deferral Period, R+B shall also, subject to applicable laws or
regulations, continue to cooperate with the Department, the IRS, and any other federal law
enforcement agency designated by the Department regarding any and all matters related to the
Department’s Investigation until the date on which all civil or criminal examinations,
investigations, or proceedings, including all appeals, are concluded, whether or not those
examinations, investigations, or proceedings are concluded within the Deferral Period, including:

              (a)    cooperate fully with the Department, the IRS, and any other federal law
enforcement agency designated by the Department regarding all matters related to the
Department’s Investigation;

               (b)    retain all records relating to the Department’s Investigation, for a period of
ten years from the end of the Deferral Period;

                (c)     provide all necessary information and assist the United States with the
drafting of treaty requests seeking account information for accounts owned and/or controlled by
U.S. persons, and collect and maintain all records that are potentially responsive to such treaty
requests in order to facilitate a prompt response;

               (d)     assist the Department or any designated federal law enforcement agency in
any investigation, prosecution, or civil proceeding arising out of or related to the Department’s
Investigation by providing logistical and technical support for any meeting, interview, grand jury
proceeding, or any trial or other court proceeding;

               (e)    use its best efforts promptly to secure the attendance and truthful statements
or testimony or information of any current or former officer, director, employee, agent, or
consultant of R+B at any meeting or interview or before any grand jury or at any trial or other
court proceeding regarding matters arising out of or related to the Department’s Investigation;

                (f)     provide testimony of a competent witness as needed to enable the
Department and any designated federal law enforcement agency to use the information and
evidence obtained pursuant to R+B’s cooperation with the Department before a grand jury or at
any trial or other court proceeding regarding matters arising out of or related to the Department’s
Investigation;

                (g)    provide the Department, upon request, consistent with applicable law and
regulations, all information, documents, records, or other tangible evidence not protected by a
valid claim of privilege or work product regarding matters arising out of or related to the
Department’s Investigation about which the Department or any designated federal law
enforcement agency inquires;

               (h)   upon request, provide fair and accurate translations, at R+B’s expense, of
any foreign language documents produced by R+B to the Government either directly or through
any government entity; and
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 7 of 44

Page 7


                (i)     provide to any state law enforcement agency such assistance as may
reasonably be requested in order to establish the basis for admission into evidence of documents
already in the possession of such state law enforcement agency in connection with any state civil
or criminal tax proceedings brought by such state law enforcement agency against an individual
arising out of or related to the Department’s Investigation.

        19.     R+B agrees to use best efforts to close, as soon as practicable, and in no event later
than the end of the Deferral Period, all accounts owned and/or controlled by U.S. persons that have
been classified as “dormant” in accordance with applicable laws, regulations and guidelines, and
will provide periodic reporting upon request of the Office if unable to close any dormant accounts
within that time period. R+B will only provide banking or securities services in connection with
any such “dormant” account to the extent that such services are required pursuant to applicable
laws, regulations and guidelines. If at any point contact with the account holder(s) (or other
persons(s) with authority over the account) is re-established, R+B will promptly proceed to follow
the procedures described above in Paragraph 16(d).

       20.      Nothing in this Agreement shall require R+B to waive any protections of the
attorney-client privilege, attorney work-product doctrine, or any other applicable privilege unless
R+B voluntarily chooses to waive any such privilege. Nothing in this Agreement shall require
R+B to violate the law of any jurisdiction in which it operates.

                               BREACH OF THE AGREEMENT

        21.      It is understood that should the Department in its sole discretion determine during
the Deferral Period that R+B: (a) has knowingly given materially false, incomplete or misleading
information either during the Deferral Period or in connection with the Department’s Investigation
of the conduct described in the Information or Statement of Facts; (b) committed any crime under
the federal laws of the United States subsequent to the execution of this Agreement; or (c)
otherwise knowingly violated any provision of this Agreement, R+B shall, in the Department’s
sole discretion, thereafter be subject to prosecution for any federal criminal violation, or suit for
any civil cause of action, including but not limited to a prosecution or civil action based on the
Information, the Statement of Facts, the conduct described therein, or perjury and obstruction of
justice. Any such prosecution or civil action may be premised on any information provided by or
on behalf of R+B to the Department or the IRS at any time. In any prosecution or civil action
based on the Information, the Statement of Facts, or the conduct described therein, it is understood
that: (a) no charge would be time-barred provided that such prosecution is brought within the
applicable statute of limitations period (subject to any prior tolling agreements between the
Department and R+B), and excluding the period from the execution of this Agreement until its
termination; and (b) R+B agrees to toll, and exclude from any calculation of time, the running of
the statute of limitations for the length of this Agreement starting from the date of the execution
of this Agreement and including any extension of the period of deferral of prosecution pursuant to
Paragraph 13 above. By this Agreement, R+B expressly intends to and hereby does waive its
rights in the foregoing respects, including any right to make a claim premised on the statute of
limitations, as well as any constitutional, statutory, or other claim concerning pre-indictment delay.
Such waivers are knowing, voluntary, and in express reliance on the advice of R+B’s counsel.
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 8 of 44

Page 8


        22.      It is further agreed that in the event that the Department, in its sole discretion,
determines that R+B has knowingly violated any provision of this Agreement, including by failure
to meet its obligations under this Agreement: (a) all statements made by or on behalf of R+B to
the Department, or the IRS, including but not limited to the Statement of Facts, or any testimony
given by R+B or by any agent of R+B before a grand jury, or elsewhere, whether before or after
the date of this Agreement, or any leads from such statements or testimony, shall be admissible in
evidence in any and all criminal proceedings hereinafter brought by the Department against R+B;
and (b) R+B shall not assert any claim under the United States Constitution, Rule 11(f) of the
Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other
federal rule, that statements made by or on behalf of R+B before or after the date of this Agreement,
or any leads derived therefrom, should be suppressed or otherwise excluded from evidence. It is
the intent of this Agreement to waive any and all rights in the foregoing respects.

         23.    R+B, having admitted to the facts in the Statement of Facts, agrees that it shall not,
through its attorneys, agents, or employees, make any public statement, in litigation or otherwise,
contradicting the Statement of Facts or its representations, agreements and stipulations in this
Agreement. Any such contradictory statement by R+B, through its present or future attorneys,
partners, agents, or employees authorized to speak on behalf of R+B, shall constitute a violation
of this Agreement, and R+B thereafter shall be subject to prosecution as specified in Paragraphs
21 and 22, above, or the Deferral Period shall be extended pursuant to Paragraph 13, above. The
decision as to whether any such contradictory statement will be imputed to R+B for the purpose
of determining whether R+B has violated this Agreement shall be within the sole discretion of the
Department. Upon the Department’s notifying R+B of any such contradictory statement, R+B
may avoid a finding of violation of this Agreement by repudiating such statement both to the
recipient of such statement and to the Department within 48 hours after having been provided
notice by the Department. R+B consents to the public release by the Department, in its sole
discretion, of any such repudiation. The Department agrees that nothing in this Agreement in any
way prevents R+B or its partners from taking good-faith positions, raising defenses, or asserting
affirmative claims that are not inconsistent with the Statement of Facts in any civil proceedings,
investigations, or litigation involving private parties or government entities, including non-U.S.
litigations or non-U.S. investigations. Nothing in this Agreement is meant to affect the obligation
of R+B or its partners, officers, directors, agents or employees to testify truthfully to the best of
their personal knowledge and belief in any proceeding.

        24.     R+B agrees that it is within the Department’s sole discretion to choose, in the event
of a violation, the remedies contained in Paragraphs 21 and 22, above, or instead to choose to
extend the period of deferral of prosecution pursuant to Paragraph 13. R+B understands and agrees
that the exercise of the Department’s discretion under this Agreement is unreviewable by any
court. Should the Department determine that R+B has violated this Agreement, the Department
shall provide prompt written notice to R+B of that determination and provide R+B with a 30-day
period from the date of receipt of notice in which to make a presentation to the Department to
demonstrate that no violation occurred, or, to the extent applicable, that the violation should not
result in the exercise of those remedies or in an extension of the period of deferral of prosecution,
including because the violation has been cured by R+B.
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 9 of 44

Page 9


                                 ADDITIONAL PROVISIONS

                                     Limits of the Agreement

        25.    It is understood that this Agreement is binding on the Office and the Tax Division,
but does not bind any other components of the Department of Justice, any other Federal agencies,
any state or local law enforcement agencies, any licensing authorities, or any regulatory
authorities. However, if requested by R+B or its attorneys, the Department will bring to the
attention of any such agencies, including but not limited to any regulators, as applicable, this
Agreement, the cooperation of R+B, and R+B’s compliance with its obligations under this
Agreement.

                                           Public Filing

        26.    The Department and R+B agree that, upon the submission of this Agreement
(including the Statement of Facts and other attachments) to the Court, this Agreement and its
attachments shall be filed publicly in the proceedings in the United States District Court for the
Southern District of New York.

         27.   The parties understand that this Agreement reflects the special facts of this case and
is not intended as precedent for other cases.

                                   Execution in Counterparts

       28.     This Agreement may be executed in one or more counterparts, each of which shall
be considered effective as an original signature.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 10 of 44

Page 10


                                    Integration Clause

       29.     This Agreement sets forth all the terms of the Deferred Prosecution Agreement
between R+B and the Department. This Agreement supersedes all prior understandings or
promises between the Department and R+B. No modifications or additions to this Agreement
shall be valid unless they are in writing and signed by the Office, the Tax Division, R+B’s
attorneys, and a duly authorized representative of R+B.

Dated: New York, New York
       February 10, 2021

                                                      Very truly yours,

                                                      AUDREY STRAUSS
                                                      United States Attorney




                                                By:
                                                      ________________________________
                                                      Olga I. Zverovich
                                                      Assistant United States Attorney
                                                      (212) 637-2514

                                                      APPROVED:




                                                      ________________________________
                                                      Laura Grossfield Birger
                                                      Chief, Criminal Division



                                                      STUART M. GOLDBERG
                                                      Acting Deputy Assistant Attorney General
                                                      for Criminal Matters, Tax Division

                                          By:
                                                      ________________________________
                                                      Ellen M. Quattrucci
                                                      Trial Attorney
                                                      (202) 514-9370
     Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 11 of 44




Page 11




ACCEPTED AND AGREED TO:


                                                   2_ I   II   f   ?02(
Peter R. Rahn                              Date
Partner
Rah
                     ' (.....-, --<...__
                                    ____          2-- /II/ 1o 2 /
                                           Date
Partner
R•        o
        c· .
  a;_ _ _ __

Dr. Christian Rahn                         Date




                                           Date       r




                                           Date

Rahn+Bodmer Co.


Benjamin Gruenstein, Esq.                  Date
Cravath, Swaine & Moore LLP
Attorney for Rahn+Bodmer Co.
          Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 12 of 44

Page 12


Pursuant to 18 U.S.C. § 3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution of the defendant Rahn+Bodmer Co. is deferred pursuant
to this Agreement is hereby approved.

Dated: March 11, 2021
       New York, New York


SO ORDERED:



                                         ____________________________
                                         United States District Judge
                                         Southern District of New York
Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 13 of 44




                  Exhibit A
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 14 of 44




                         EXHIBIT ATO DEFERRED PROSECUTION AGREEMENT

              CERTIFICATE OF RESOLUTION OF THE PARTNERS OF RAHN+BODMER CO.

                                            SWITZERLAND

|, Christian Rahn, Partner of Rahn+Bodmer Co. (the Bank), a partnership duly organized and existing
under the lawsof Switzerland, do herebycertify that the following is a complete and accurate copy
of a resolution considered and adopted by the Partners of the Bank on February 11, 2021:

    e   That the Partners have(i) reviewed the entire Deferred Prosecution Agreement to whichthis
        Certificate is attached as Exhibit A, including the Statement of Facts attached to the Deferred
        Prosecution Agreement as Exhibit C; (ii) consulted with Swiss and U.S. counsel in connection
        with this matter; and (iii) unanimously voted to enter into the Deferred Prosecution
        Agreement, including to pay a sum of USD 22'000'000 to the U.S. DepartmentofJustice in
        connection with the Deferred Prosecution Agreement; and
    e   That Christian Rahn, one of the Bank's Partners, registered in the Commercial register of the
        Canton of Zurich as having individual signatory authority, is hereby authorized (i) to execute
        the Deferred Prosecution Agreement on behalf of the Bank, substantially in such form as
        reviewed by the Partners with such non-material changes as each of them may approve; and
        (ii) to take, on behalf of the Bank,all actions as may be necessary or advisable in order to
        carry out the foregoing; and
    e   That Benjamin Gruenstein, Cravath Swaine & Moore LLP is hereby authorized to sign the
        Deferred Prosecution Agreementin his capacity as the Bank's U.S. counsel.

| further certify that the above resolution has not been amended or revoked in any respect and
remains in full force and effect.

In witness whereof, | have executed this Certificate this 11day of February 2021



   CO.
Dr. Christian Rahn, Partner
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 15 of 44




                         RESOLUTION OF THE PARTNERS OF RAHN+BODMER CO.

                                            SWITZERLAND

We, Peter Rahn, Martin Bidermann, Christian Rahn, Andr& Bodmer and Christian Bidermann,
Partners of Rahn+Bodmer Co. (the Bank), a partnership duly organized and existing under the laws of
Switzerland, on February 11, 2021 resolved the following:

        That the Partners have(i) reviewed the entire Deferred Prosecution Agreement to which a
        Certificate of this Resolution will be attached as Exhibit A, including the Statement of Facts
        attached to the Deferred Prosecution Agreement as Exhibit C;(ii) consulted with Swiss and
        U.S. counsel in connection with this matter; and (iii) unanimously voted to enter into the
        Deferred Prosecution Agreement, including to pay a sum of USD 22'000'000to the U.S.
        Departmentof Justice in connection with the Deferred Prosecution Agreement; and
        That Christian Rahn, one of the Bank's Partners, registered in the Commercial register of the
        Canton of Zurich as having individual signatory authority, is hereby authorized (i) to execute
        the Deferred Prosecution Agreementon behalf of the Bank, substantially in such form as
        reviewed by the Partners with such non-material changes as each of them may approve; and
        (ii) to take, on behalf of the Bank,all actions as may be necessary or advisable in order to
        carry out the foregoing; and
        That Benjamin Gruenstein, Cravath Swaine & Moore LLP are hereby authorized to sign the
        Deferred Prosecution Agreementin their capacity as the Bank's U.S. counsel.

This 11" day of February 2021


   po fe
Peter R. Rahn, Partner




  artin H. Bidermann, Partner



Ci
Dr. Christian Rahn, Partner




       Bl
André M. Bod




           Mhetrec SF
          . Bidermann, Partner
Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 16 of 44




                  Exhibit B
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 17 of 44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                    :
 UNITED STATES OF AMERICA
                                    :         INFORMATION
            - v. -
                                    :         21 Cr.
 RAHN+BODMER CO.,
                                    :

                  Defendant.        :

- - - - - - - - - - - - - - - - x

                                 COUNT ONE
                               (Conspiracy)

          The United States Attorney charges:

                            Rahn+Bodmer Co.

          1.    At all times relevant to this Information:

                a.    RAHN+BODMER CO. (“R+B”), the defendant, was

a private bank located in Switzerland that provided private

banking, asset management, and other services to individuals and

entities around the world, including U.S. taxpayers in the

Southern District of New York.

                b.    R+B was structured as a partnership, which

included five general partners who had both managerial and

client service responsibilities (the “General Partners”).

                c.    R+B employed client advisors, who provided

advice to, and opened and maintained accounts for, clients of
       Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 18 of 44



R+B.

                    Obligations of U.S. Taxpayers
             With Respect to Foreign Financial Accounts

           2.    At all times relevant to this Information:

                 a.    U.S. citizens and residents who had income

in any one calendar year in excess of a threshold amount (“U.S.

taxpayers”) were required to file a U.S. Individual Income Tax

Return, Form 1040 (“Form 1040”), for that calendar year with the

Internal Revenue Service (“IRS”).        On the Form 1040, U.S.

taxpayers were obligated to report their worldwide income,

including income earned in foreign bank accounts.

                 b.    U.S. taxpayers also had an obligation to

report to the IRS on Schedule B of the Form 1040 whether they

had a financial interest in, or signature authority over, a

financial account in a foreign country during the relevant

calendar year by checking “Yes” or “No” in the appropriate box

and identifying the country where such account was maintained.

                 c.    In addition, U.S. taxpayers who had a

financial interest in, or signature or other authority over, one

or more financial accounts in a foreign country with an

aggregate value of more than $10,000 at any time during a

particular calendar year were required to file with the

Department of Treasury a Report of Foreign Bank and Financial


                                     2
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 19 of 44



Accounts, FinCEN Form 114 (the “FBAR,” formerly known as Form TD

F 90-22.1) on or before June 30 of the following year.             In

general, the FBAR required that the U.S. taxpayer filing the

form identify the financial institution with which the financial

account was held, the type of account (either bank, securities,

or other), the account number, and the maximum value of the

account during the calendar year for which the FBAR was being

filed.

                   d.    The regulations relating to the required

disclosure of foreign bank accounts specifically precluded U.S.

taxpayers from having foreign accounts nominally held by sham

corporate structures as a means of avoiding disclosure.

Specifically, as set forth in Title 31, Code of Federal

Regulations, Section 1010.350(e)(3):

     A United States person that causes an entity, including
     but not limited to a corporation, partnership, or trust,
     to be created for a purpose of evading this section
     [requiring   generally   the   disclosure   of   offshore
     financial accounts containing over $10,000 and over
     which a U.S. taxpayer has signature or other authority]
     shall have a financial interest in any bank, securities,
     or other financial account in a foreign country for which
     the entity is the owner of record or holder of legal
     title.

             3.    As used in this Information, “undeclared account”

refers to a financial account held or beneficially owned by an

individual subject to U.S. tax and maintained in a foreign

                                       3
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 20 of 44



country that has not been reported by the individual account

holder or beneficial owner to the U.S. government on a Form 1040

or FBAR as required.

                      Overview of the Conspiracy

          4.    From at least in or about 2004 up through and

including in or about 2012, numerous U.S. taxpayer-clients

conspired with R+B, the defendant, and others known and unknown,

to defraud the United States, to conceal from the IRS the

existence of bank accounts held by U.S. taxpayer-clients at R+B

and the income earned in these accounts, to file false tax

returns, and to evade U.S. taxes on income generated in the

undeclared accounts.    At its peak in or around 2007, R+B

conspired with U.S. taxpayer-clients to hide approximately $550

million in assets from the IRS in accounts at R+B.

                Means and Methods of the Conspiracy

          5.    Among the means and methods by which R+B, the

defendant, and its co-conspirators carried out the conspiracy

were the following:

                a.     R+B opened and managed for U.S. taxpayer-

clients accounts at R+B that were not reported to the IRS on

Forms 1040, FBARs, or otherwise, and the income from which was

also not reported to the IRS.

                b.     R+B opened and maintained “numbered” or
                                    4
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 21 of 44



“pseudonym” accounts for numerous U.S. taxpayer-clients to

ensure that the U.S. taxpayer-clients’ names would not appear on

bank documents relating to their accounts and thereby reduce the

risk that U.S. tax authorities would learn the identities of the

U.S. taxpayer-clients.

                c.    R+B assisted U.S. taxpayer-clients in

opening and maintaining undeclared accounts held in the name of

sham entities, that is, structures that had no business purpose,

in order to conceal the U.S. taxpayer-clients’ beneficial

ownership of the account assets.

                d.    R+B agreed to hold bank statements and other

records relating to accounts of U.S. taxpayer-clients, rather

than send them to the U.S. taxpayer-clients in the United

States, which helped ensure that documents reflecting the

existence of the accounts remained outside the United States and

beyond the reach of U.S. tax authorities.

                e.    R+B allowed U.S. taxpayer-clients and third-

party asset managers to make structured withdrawals by checks

from undeclared accounts in amounts of less than $10,000, in an

attempt to conceal transactions from U.S. authorities.

                f.    R+B offered its clients stored-value debit

cards issued by an independent service provider, which allowed

U.S. taxpayer-clients to use the funds in their undeclared
                                    5
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 22 of 44



accounts at R+B.

                  g.   R+B permitted several U.S. taxpayer-clients

to make deposits into undeclared accounts through

intermediaries.

                  h.   After Liechtenstein and the United States

signed a Tax Information Exchange Treaty (“TIEA”), under which

Liechtenstein agreed to provide the United States with access to

certain bank and other information needed to enforce U.S. tax

laws, R+B transferred undeclared assets of several U.S.

taxpayer-clients from accounts held in the names of sham

foundations organized under the laws of Liechtenstein to new

accounts held in the names of new sham foundations organized

under the laws of Panama in an effort to further conceal the

U.S. taxpayer-accounts.

                  i.   Following the February 2009 public

announcement of the deferred prosecution agreement between UBS

AG (“UBS”), another Swiss bank, and the United States Department

of Justice, and the fact that Liechtenstein would provide

account records to the IRS, R+B opened sham “escrow accounts”

that facilitated the transfer of undeclared assets of U.S.

taxpayer-clients that had been converted to gold and other

precious metals, to a vault at UBS.       R+B opened the escrow

accounts on behalf of Edgar Paltzer (“Paltzer”), a Swiss
                                    6
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 23 of 44



attorney and co-conspirator not named as a defendant herein.

                 j.    On occasion, R+B opened accounts for U.S.

taxpayer-clients who were exiting UBS and other Swiss banks, and

allowed these U.S. taxpayer-clients to continue to conceal their

undeclared assets at R+B.

                 k.    R+B helped U.S. taxpayer-clients to

repatriate funds to the United States in a manner designed to

ensure that U.S. authorities did not discover these undeclared

accounts.

                 l.    R+B, through a General Partner and a client

advisor, made regular visits to the United States to solicit,

open, and service undeclared accounts of U.S taxpayer-clients.

                 m.    Various U.S. taxpayer-clients of R+B,

including taxpayer-clients in New York, New York, filed false

Forms 1040 that failed to report their interest in, and income

earned from, their undeclared R+B accounts; evaded income taxes

due and owing; and failed to file FBARs identifying their

undeclared accounts.

                         Statutory Allegations

            6.   From at least in or about 2004 up through and

including in or about 2012, in the Southern District of New York

and elsewhere, R+B, the defendant, together with others known

and unknown, willfully and knowingly did combine, conspire,
                                    7
        Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 24 of 44



confederate, and agree together and with each other to defraud

the United States of America and an agency thereof, to wit, the

IRS, and to commit offenses against the United States, to wit,

violations of Title 26, United States Code, Sections 7206(1) and

7201.

            7.    It was a part and an object of the conspiracy

that R+B, the defendant, together with others known and unknown,

willfully and knowingly would and did defraud the United States

of America and the IRS for the purpose of impeding, impairing,

obstructing, and defeating the lawful governmental functions of

the IRS in the ascertainment, computation, assessment, and

collection of revenue, to wit, federal income taxes.

            8.    It was further a part and an object of the

conspiracy that various U.S. taxpayer-clients of R+B, the

defendant, together with others known and unknown, willfully and

knowingly would and did make and subscribe returns, statements,

and other documents, which contained and were verified by

written declarations that they were made under the penalties of

perjury, and which these U.S. taxpayer-clients, together with

others known and unknown, did not believe to be true and correct

as to every material matter, in violation of Title 26, United

States Code, Section 7206(1).

            9.    It was further a part and an object of the
                                      8
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 25 of 44



conspiracy that R+B, the defendant, together with others known

and unknown, willfully and knowingly would and did attempt to

evade and defeat a substantial part of the income tax due and

owing to the United States of America by certain of R+B’s U.S.

taxpayer-clients, in violation of Title 26, United States Code,

Section 7201.

                               Overt Acts

           10.   In furtherance of the conspiracy and to effect

the illegal objects thereof, R+B, the defendant, and others

known and unknown, including R+B General Partners and client

advisors acting within the scope of their employment with R+B,

committed the following overt acts, among others, in the

Southern District of New York and elsewhere:

                 a.   On multiple occasions until in or about

2007, an R+B General Partner (the “R+B General Partner”) met

with a U.S. taxpayer-client in Delray Beach, Florida and New

York, New York, to discuss the U.S. taxpayer-client’s undeclared

account at R+B and to review account statements related to the

account.

                 b.   On or about August 24, 2007, Martin Dunki

(“Dunki”), a R+B client advisor and co-conspirator not named as

a defendant herein, and Paltzer, at the request of a U.S.

taxpayer-client, arranged to transfer approximately $100,000
                                    9
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 26 of 44



from an undeclared account held by the U.S. taxpayer-client at

R+B to a diamond dealer in New York, New York.

                c.     On or about December 18, 2008, Dunki

arranged to transfer the undeclared assets of two U.S. taxpayer-

clients of R+B from an account at R+B held by a sham

Liechtenstein foundation to a new account held at R+B by a sham

Panamanian foundation.

                d.     On or about April 29, 2009, the R+B General

Partner, a U.S. taxpayer-client of R+B, and Paltzer, met in

Switzerland (the “April 2009 Meeting”) to discuss the future of

the U.S. taxpayer-client’s undeclared account at R+B in light of

the public news that UBS had been investigated by United States

law enforcement authorities for helping U.S. taxpayers maintain

undeclared accounts.    The outcome of the April 2009 Meeting was

that the U.S. taxpayer-client opted to empty his undeclared

account at R+B of its assets by slowly moving the assets out of

Switzerland to Canada and Hong Kong.

                e.     In or about August 2009, as a result of the

investigation of UBS, Dunki, Paltzer, and others known and

unknown, took steps to further conceal the undeclared assets of

several U.S. taxpayer-clients at R+B by using these assets to

purchase gold and other precious metals; causing the gold, other

precious metals, and cash to be transferred into newly opened
                                   10
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 27 of 44



escrow accounts at R+B in Paltzer’s name; and then depositing

the gold, other precious metals, and cash into a vault rented at

UBS, where they were kept for the benefit of the U.S. taxpayer-

clients.

                f.    On or about May 6, 2010, Dunki had gold

coins delivered to Paltzer to store at a vault at UBS for the

benefit of a U.S. taxpayer-client.

           (Title 18, United States Code, Section 371.)




                                        ________________________
                                        AUDREY STRAUSS
                                        United States Attorney




                                   11
Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 28 of 44




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                           - v. -

                     RAHN+BODMER CO.,

                         Defendant.




                        INFORMATION

                           21 Cr.

                    (18 U.S.C. § 371.)




                                     AUDREY STRAUSS
                            United States Attorney.
Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 29 of 44




                  Exhibit C
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 30 of 44



             Exhibit C to Deferred Prosecution Agreement with Rahn+Bodmer Co.

                                       Statement of Facts

       The following Statement of Facts is incorporated by reference as part of the Deferred
Prosecution Agreement (the “Agreement”) between the United States Attorney’s Office for the
Southern District of New York (“USAO”), the United States Department of Justice Tax
Division, and Rahn+Bodmer Co. (“R+B”). The parties agree and stipulate that the following
information is true and accurate:

       I.       Background

        Founded in 1750, R+B is currently the oldest private Swiss bank. R+B is a partnership,
consisting of five general partners who have both managerial and client service responsibilities,
as well as limited partners. During the relevant period, R+B employed approximately 183
employees and operated in a single location in Zurich, Switzerland. At all relevant times, as part
of R+B’s business, R+B provided private banking and asset management services to citizens and
residents of the United States (“U.S. taxpayers”), including U.S. taxpayers in the Southern
District of New York. As of December 31, 2012, R+B held approximately $13.4 billion in assets
under management. Between in or about 2004 and in or about 2012, R+B served approximately
512 U.S. taxpayers. In 2008, the number of U.S. taxpayers R+B served reached its peak of
approximately 382.

       II.      The Offense Conduct

                                            Overview

        From at least in or about 2004 through in or about 2012, R+B helped certain U.S.
taxpayers with accounts at R+B (“U.S. taxpayer-clients”) evade their U.S. tax obligations, file
false federal tax returns with the Internal Revenue Service (the “IRS”), and otherwise hide
accounts held at R+B from the IRS (hereinafter, “undeclared accounts”). R+B did so by opening
and maintaining undeclared accounts for U.S. taxpayers at R+B, and by allowing third-party
asset managers to open undeclared accounts for U.S. taxpayers at R+B. R+B also assisted
certain U.S. taxpayers with exiting the bank in a manner that allowed them to further conceal
their undeclared accounts from the IRS. R+B held undeclared accounts on behalf of
approximately 340 U.S. taxpayers who collectively evaded approximately $16.4 million in U.S.
taxes between in or about 2004 and in or about 2012. In furtherance of a scheme to help U.S.
taxpayers hide assets from the IRS and evade taxes, R+B undertook, among other actions, the
following:

   •   R+B opened “numbered” or “pseudonym” accounts for approximately 135 U.S. taxpayer-
       clients. For these accounts, the bank agreed not to identify the U.S. taxpayers by name
       on bank documents, but rather to identify the U.S. taxpayers by a pseudonym or number,
       in order to reduce the risk that U.S. tax authorities would learn the identities of the U.S.
       taxpayers. R+B understood that a reason that U.S. taxpayers sought these accounts was
       to evade detection by U.S. tax authorities.
     Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 31 of 44



•   R+B opened and maintained accounts for 174 U.S. taxpayer-clients in the names of non-
    U.S. corporations, foundations, trusts, or other legal entities (collectively, “structures”),
    thereby helping those U.S. taxpayers conceal their beneficial ownership of the accounts.
    Some of the structures had no business purpose, but rather, existed solely for the purpose
    of helping R+B’s U.S. taxpayer-clients hide their offshore assets from U.S. tax
    authorities (“sham structures”).

•   R+B agreed to hold bank statements and other mail relating to accounts of approximately
    92 U.S.-domiciled taxpayer-clients at R+B’s office in Switzerland, rather than send them
    to the U.S. taxpayer-clients in the United States, which helped ensure that documents
    reflecting the existence of the accounts remained outside the United States and beyond
    the reach of U.S. tax authorities.

•   R+B allowed U.S. taxpayer-clients and third-party asset managers to make withdrawals
    by check from undeclared accounts in amounts of less than $10,000, in an apparent
    attempt to conceal transactions from U.S. authorities.

•   R+B offered its clients stored-value debit cards issued by an independent service
    provider. These debit cards allowed U.S. taxpayer-clients to use the funds in the
    undeclared accounts.

•   After Liechtenstein and the United States signed a Tax Information Exchange Treaty
    (“TIEA”) in December 2008, under which Liechtenstein agreed to provide the United
    States with access to certain bank and other information needed to enforce U.S. tax laws,
    R+B transferred the undeclared assets of certain U.S. taxpayer-clients from accounts held
    in the names of sham foundations organized under the laws of Liechtenstein to new
    accounts held in the names of new sham foundations organized under the laws of Panama
    in an effort to further conceal the U.S. taxpayer-clients’ accounts from U.S. tax
    authorities.

•   Following the public announcement of the UBS AG (“UBS”) deferred prosecution
    agreement with the United States Department of Justice in February 2009, R+B opened
    on behalf of a Swiss attorney “escrow” accounts to facilitate the transfer of undeclared
    assets of U.S. taxpayer-clients that had been converted to gold and other precious metals
    held in a vault at UBS.

•   R+B allowed several U.S. taxpayer-clients to make deposits into undeclared accounts
    through intermediaries.

•   On occasion, R+B opened accounts for U.S. taxpayer-clients who were exiting UBS and
    other Swiss banks, and allowed these U.S. taxpayer-clients to continue to conceal their
    undeclared assets at R+B.

•   R+B helped U.S. taxpayer-clients to repatriate funds to the United States in a manner
    designed to ensure that U.S. tax authorities did not discover the undeclared accounts,

                                              2
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 32 of 44



       including by transferring the funds of one U.S. taxpayer-client in increments of
       approximately $100,000 to another Swiss bank before the U.S. taxpayer-client routed the
       funds to a diamond dealer in Manhattan, where the U.S. taxpayer-client ultimately
       received them.

   •   R+B, through its bankers, made regular visits to the United States to solicit, open, and
       service undeclared accounts of U.S taxpayer-clients.

 R+B’s Internal Policies Relating to U.S. Business and Examples of Contacts with U.S. Clients

       R+B has never had branches, subsidiaries, affiliates, or operations in the United States.
R+B, however, took various steps to service clients based in the United States, including in the
Southern District of New York, and to assist U.S. taxpayers in maintaining undeclared accounts.

         R+B bankers served as the primary contact persons for R+B’s U.S. taxpayer-clients or
their intermediaries. Within R+B’s private banking operation in Switzerland, between in or
about 2004 and in or about 2012, an R+B General Partner (the “R+B General Partner”) and an
R+B client advisor (“Client Advisor-1”) recruited and managed U.S. taxpayer-client accounts.
They made regular visits to the United States, including New York, New Jersey, and Florida, to
service U.S. taxpayer-client accounts.

        Prior to 2009, R+B’s policies permitted R+B’s bankers to travel to the United States to
service United States-based R+B clients. After R+B banned travel to the United States, R+B
continued to service clients based in the United States.

       On numerous occasions, U.S. citizens traveled from the United States to Switzerland to
open undeclared accounts. R+B bankers met with these clients at R+B in Switzerland, made
copies of their U.S. passports, and opened new undeclared accounts for them.

        Client Advisor-1 assisted certain U.S. taxpayer-clients with transferring undeclared assets
within R+B, and later into precious metals, in an effort to further conceal the U.S. taxpayer-
clients’ ownership of the assets. The accounts of these U.S. taxpayer-clients initially were held
at R+B in the names of sham foundations organized under the laws of Liechtenstein. On or
about December 8, 2008, Liechtenstein and the United States signed the TIEA, under which
Liechtenstein agreed to provide the United States with access to bank and other information
needed to enforce U.S. tax laws. As a result of the TIEA, and to prevent the U.S. tax authorities
from discovering his U.S. taxpayer-clients’ undeclared accounts at R+B, Client Advisor-1 agreed
with a Swiss attorney (the “Swiss Attorney”) and others to transfer the funds out of these
accounts at R+B, into new – less likely to be discovered – accounts at R+B held in the names of
sham Panamanian companies.

        Following the public announcement of the UBS deferred prosecution agreement in
February 2009, Client Advisor-1 and the Swiss Attorney agreed to further conceal the undeclared
assets of these same U.S. taxpayer-clients by purchasing gold and other precious metals with the
funds in the undeclared R+B accounts. In or about August 2009, the Swiss Attorney opened
multiple “escrow” accounts at R+B in his own name. The gold and precious metals were then
                                                3
            Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 33 of 44



transferred from the undeclared accounts to the escrow accounts and held in a vault rented at
UBS. Client Advisor-1 took these actions to diminish the possibility that the IRS would discover
the U.S. taxpayer-clients’ undeclared accounts at R+B. Client Advisor-1 performed this service
for at least seven U.S. taxpayer-clients and opened and managed undeclared accounts, including
accounts in the names of sham structures, for at least nine U.S. taxpayer-clients.

                                  The Qualified Intermediary Agreement

        In 2001, R+B entered into a Qualified Intermediary Agreement (“QI”) with the IRS. The
QI regime provided a framework for non-U.S. financial institutions to report information relating
to U.S. source income, including U.S. securities, and arrange for tax withholding. The QI was
designed to help ensure that, with respect to U.S. source income held in an account at R+B, non-
U.S. persons were subject to the proper U.S. withholding tax rates and that U.S. persons were
properly paying U.S. tax on U.S. source income. Under the QI, R+B was generally obligated to
identify and document any accounts that held U.S. source income by collecting either an IRS
Form W-9 1 for U.S. persons or IRS Form W-8BEN 2 or equivalent documentation for non-U.S.
persons. Where account holders did execute a Form W-9, R+B provided a copy of that form to
its U.S. custodian, even if the account holder did not, in fact, ultimately purchase U.S. securities.

        From the effective date of its QI in 2001, R+B exceeded for certain accounts the
reporting obligations imposed under the QI. For clients who had provided R+B with a Form W-
9, R+B caused to be reported on a Form 1099 not only the U.S.-source income-related
information required under the QI, but also all dividend and interest income as well as sales
proceeds generated by the assets in the accounts (“Full 1099 Reporting”), without regard to
whether the income or proceeds came from U.S. or non-U.S. sources.

                  R+B’s Awareness of U.S.Taxpayer Obligations Under U.S. Law and
                    Its Assistance of U.S.Taxpayer-Clients in Evading U.S. Taxes

        At all relevant times, R+B was aware that it was a crime under U.S. law for U.S.
taxpayers to evade paying taxes and for R+B to assist them in doing so. R+B knew that certain
U.S. taxpayer-clients were maintaining undeclared accounts at R+B in order to evade their U.S.
tax obligations, in violation of U.S. law. R+B knew this, in part, because significant numbers of
U.S. taxpayers opened pseudonym and numbered accounts, entered into hold-mail agreements
when they opened their accounts, employed sham structures to hold their accounts, and relayed
concerns to R+B client advisors regarding their accounts being detected by the IRS.

        R+B was aware that U.S. taxpayers had a legal duty to report to the IRS, and pay taxes on
the basis of, all of their income, including income earned and held in accounts that these U.S.
taxpayers maintained at R+B. Despite being aware of the U.S. taxpayers’ legal duty, R+B
opened and maintained undeclared accounts for these taxpayers and knew that, by doing so, R+B

1
    The IRS Form W-9 is a tax form that identifies an individual as a U.S. taxpayer for U.S. tax purposes.
2
 The IRS Form W-8BEN is a tax form that identifies the foreign status of non-U.S. persons for U.S. tax
withholding purposes.
                                                 4
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 34 of 44



was helping these U.S. taxpayers violate their legal duties. R+B was aware that this conduct
violated U.S. law.

        R+B understood the legal prohibitions regarding tax evasion to be distinct from R+B’s
obligations under its QI. R+B allowed U.S. persons to open undeclared accounts using sham
structures until at least in or about December 2008.

               Efforts to Help U.S. Taxpayers Avoid Being Identified to the IRS
                               Pursuant to R+B’s QI Obligations

        R+B allowed U.S. taxpayer-clients to use account features that would reduce the risk of
U.S. tax authorities learning the identities of the U.S. taxpayers who maintained undeclared
accounts.

       One such feature, as previously mentioned herein, was numbered and pseudonym
accounts, which R+B made available to all customers regardless of nationality or domicile. The
name of the account holder would not appear on any correspondence, account statements,
communications, or notices. Between in or about 2004 and in or about 2012, R+B maintained
numbered and pseudonym accounts for approximately 135 U.S. taxpayer-clients.

        In addition, R+B provided hold-mail service, which was available to customers
regardless of nationality or domicile. For U.S.-domiciled customers, the hold-mail service
ensured that account statements, notices, or other documents associated with the account would
not be sent to the customer’s address in the United States. The customer’s mail would remain at
R+B. Between in or about 2004 and in or about 2012, R+B maintained accounts for
approximately 92 U.S.-domiciled U.S. taxpayer-clients with hold-mail service agreements.

       R+B understood that one reason that U.S. taxpayer-clients requested that R+B open
numbered and pseudonym accounts and entered into hold-mail agreements was to facilitate tax
evasion.

        R+B also opened and maintained accounts on behalf of 174 U.S. taxpayer-clients in the
names of non-U.S. structures, including sham structures. R+B treated these non-U.S. structures
as the account holders, and accordingly did not require the submission of Forms W-9 for these
accounts. R+B client advisors understood that these structures could be used for tax evasion.
R+B bankers’ knowledge that the accounts at issue were actually owned by U.S. taxpayers was
demonstrated by a particular form in the account opening documents (“Form A”) that was
required to be maintained by Swiss banks under Swiss banking regulations and that set forth the
true beneficial owners of the accounts in question. These Forms A often identified U.S.
taxpayers with addresses in the United States as the true beneficial owners of the accounts.

        R+B account holders, including U.S. customers, requested checks from their undeclared
accounts at R+B in amounts less than $10,000 in an apparent attempt to conceal transactions
from U.S. authorities. R+B was generally aware that U.S. taxpayer-clients requested funds be
sent in multiple checks broken down in smaller amounts in an apparent attempt to evade U.S.
reporting requirements.
                                                5
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 35 of 44




        Certain U.S. taxpayer-clients of R+B used the U.S. mails, private or commercial
interstate carriers, or interstate wire communications to submit individual federal income tax
returns to the IRS that were materially false and fraudulent in that these returns failed to disclose
the existence of such taxpayers’ undeclared accounts or the income held or earned in such
accounts.

        Individual R+B bankers understood that the Swiss banking system, including R+B, was
helping U.S. taxpayers evade paying taxes to the IRS, and that R+B, by offering services like
numbered and pseudonym accounts and hold-mail agreements, was assisting U.S. taxpayers in
their tax evasion.

            The R+B General Partner Assisted U.S. Taxpayers In Evading U.S. Taxes

       Before in or about 2008, the R+B General Partner made regular trips to the United States
to open and service undeclared accounts of U.S. taxpayer-clients.

        All travel by R+B bankers to the United States ceased in or about 2008, after it had
become public knowledge that UBS was under investigation for assisting U.S. taxpayers with
evading taxes. However, even after UBS entered into a deferred prosecution agreement for
assisting U.S. taxpayers in evading income tax, the R+B General Partner continued to assist U.S.
taxpayer-clients in concealing their undeclared accounts from the IRS.

       From at least in or about 2000 through in or about 2010, a U.S. taxpayer-client (“U.S.
Taxpayer-Client-1”) held an undeclared account at R+B with the knowledge and assistance of
the R+B General Partner. The R+B General Partner met with U.S. Taxpayer-Client-1 regarding
his undeclared account in the United States and recommended that U.S. Taxpayer-Client-1 retain
a Swiss attorney to further assist him in connection with his undeclared account. The Swiss
Attorney set up two trusts for U.S. Taxpayer-Client-1 to further conceal his undeclared accounts
at R+B.

        On or about April 29, 2009, the R+B General Partner, U.S. Taxpayer-Client-1, and the
Swiss Attorney met in Switzerland (the “April 2009 Meeting”). The purpose of the April 2009
Meeting was to discuss the future of U.S. Taxpayer-Client-1’s undeclared accounts at R+B, in
light of the public news that UBS had been investigated by United States law enforcement
authorities for helping U.S. taxpayers maintain undeclared accounts. The substance of the
discussion during the April 2009 Meeting was documented through a contemporaneous
memorandum and reflects that multiple options were discussed. Although the Swiss Attorney
and the R+B General Partner presented entry into the IRS’s Offshore Voluntary Disclosure
Program as an option, U.S. Taxpayer-Client-1 rejected this option in favor of incrementally
transferring the undeclared assets out of Switzerland. As a result of this decision, which was
discussed with the R+B General Partner, U.S. Taxpayer-Client-1 transferred at least a portion of
the undeclared assets to an account maintained by another individual in Hong Kong.

       The R+B General Partner also assisted another U.S. taxpayer-client (“U.S. Taxpayer-
Client-2”) with concealing his undeclared account at R+B from both the IRS and his ex-wife.
                                                  6
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 36 of 44



During the opening of the account, the R+B General Partner assured U.S. Taxpayer-Client-2 that
his account at R+B would be maintained in accordance with Swiss bank secrecy law. The R+B
General Partner suggested that, to ensure the nondisclosure of the account, any withdrawals
should be in increments of less than $10,000 to avoid scrutiny from the U.S. bank, and, later, that
U.S. Taxpayer-Client-2 should no longer hold U.S. securities in his account.

       In or about 2009, after U.S. Taxpayer-Client-2 had learned of the UBS investigation, the
R+B General Partner informed U.S. Taxpayer-Client-2, in response to a question, that Swiss
secrecy laws were not changing and R+B would not disclose U.S. Taxpayer-Client-2’s name to
the U.S. authorities. According to the R+B General Partner, R+B was a stable, 100-year-old
family business that would not be affected by the UBS investigation. In or about March 2010,
however, with the assistance of the R+B General Partner, U.S. Taxpayer-Client-2 transferred the
remaining assets in his undeclared account at R+B to a new undeclared account at an Israeli bank
headquartered in Ramat Gan, Israel.

     R+B’s Efforts To Wind Down Its U.S. Business in Response to the UBS Investigation

        Prior to the UBS investigation, as discussed above, R+B implemented expansive
reporting under the QI for clients that had agreed to sign a Form W-9. In early 2008, U.S.
enforcement actions against UBS became public. In or about July 2008, UBS announced that it
would cease providing cross-border private banking services to U.S.-domiciled clients. Instead
of immediately closing down its own U.S. taxpayer-clients’ undeclared accounts as a result of
the UBS investigation, R+B continued to service undeclared accounts and assisted U.S.
taxpayer-clients exiting the bank with continuing to conceal their assets from the IRS.

        However, in response to the UBS investigation, R+B began implementing a number of
measures that gradually imposed limitations on accounts held by U.S. taxpayer-clients. At first,
in or about August 2008, R+B limited account openings for entities to instances where the entity
had been formed before the opening of the account. In or about March 2009, R+B instituted an
“Exit Policy” for U.S-related accounts, including accounts of non-U.S. entities with U.S.
beneficial owners. Under this policy, all such accounts were required to provide Forms W-9 or
face closure by specified deadlines. For accounts with over $500,000 on deposit, however, no
deadline for closure was set. Instead, higher-value accounts were encouraged to enter into the
IRS’s Offshore Voluntary Disclosure Program. Many clients did so, and many of those who did
not, such as U.S. Taxpayer-Client-1, were asked to leave the bank. Still, by the end of 2012,
there remained approximately 58 U.S. taxpayer-clients without a Form W-9. By 2014, two
clients with a U.S. nexus (both non-U.S.-domiciled) remained beneficial owners of non-U.S.
entity accounts at R+B without a Form W-9, and 11 clients with a U.S. nexus (9 non-U.S.-
domiciled) remained beneficial owners of individual accounts at R+B without a Form W-9.

       In 2008, R+B opened accounts for nine U.S. taxpayer-clients who had previously held
accounts at UBS. In 2009, R+B opened accounts for one U.S. taxpayer-client who had
previously held an account at Credit Suisse, and for one U.S. taxpayer-client who had previously
held an account at Julius Baer. R+B collected Forms W-9 from these clients and/or closed the
accounts only in later years pursuant to its Exit Policy.

                                                 7
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 37 of 44



  The Impact of Undeclared Accounts on R+B’s Assets under Management, Fees, and Profits

       R+B’s conduct with regard to undeclared accounts allowed it to increase the undeclared
U.S. taxpayer-client assets that it held, thereby increasing its fees and profits. The assets under
management that R+B held for undeclared U.S. taxpayer-clients increased from approximately
$391 million in 2004 to approximately $550 million in 2007, its peak year for undeclared assets
under management.

        In total, R+B assisted approximately 340 U.S. taxpayer-clients with undeclared accounts,
including accounts held through structures, who collectively evaded what has been approximated
at $16.4 million in U.S. taxes between in or about 2004 and in or about 2012. R+B earned
approximately $9.7 million in gross revenues from these undeclared U.S. taxpayer-client
accounts, including accounts held through structures.

       R+B agrees to pay $4,900,000 in restitution, $9,700,000 in forfeiture, and a fine of
$7,400,000, for a total of $22,000,000, for the tax years 2004 through 2012, as result of the
conduct described herein.




                                                 8
Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 38 of 44




                  Exhibit D
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 39 of 44



AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: OLGA I. ZVEROVICH
     Assistant United States Attorney
     One St. Andrew’s Plaza
     New York, New York 10007

STUART M. GOLDBERG
Acting Deputy Assistant Attorney General for Criminal Matters
United States Department of Justice Tax Division
By: ELLEN QUATTRUCCI, Trial Attorney
     150 M Street, N.E.
     Washington, DC 20002


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,              :

                Plaintiff,             :           VERIFIED COMPLAINT

            -v.-                       :           21 Civ. ____

$9,700,000 IN UNITED STATES            :
CURRENCY,
                                       :
               Defendant in rem.
- - - - - - - - - - - - - - - - - -x

     Plaintiff United States of America, by its attorneys,

AUDREY STRAUSS, United States Attorney for the Southern District

of New York, and STUART M. GOLDBERG, Acting Deputy Assistant

Attorney General for Criminal Matters for the United States

Department of Justice Tax Division, for its Verified Complaint

(the “Complaint”) alleges, upon information and belief, as

follows:
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 40 of 44



                                     2
                      I.     JURISDICTION AND VENUE

          1.    This action is brought by the United States of

America pursuant to 18 U.S.C. § 981(a)(1)(C), seeking the

forfeiture of $9,700,000 in United States Currency (the

“Defendant Funds”).

          2.    This Court has jurisdiction pursuant to 28 U.S.C.

§§ 1345 and 1355.

          3.    Venue is proper pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the

forfeiture took place in the Southern District of New York.

          4.    The Defendant Funds constitute proceeds of mail

and wire fraud, and are thus subject to forfeiture to the United

States pursuant to Title 18, United States Code, Section 981

(a)(1)(C).

                       II.   NATURE OF THE ACTION

          5.    As alleged in United States v. Rahn+Bodmer Co.,

21 Cr. _______ (the “R+B Information”), attached as Exhibit A

and incorporated by reference herein), from at least in or about

2004 up through and including at least in or about 2012,

Rahn+Bodmer Co. (“R+B”), a Swiss bank, conspired with others

known and unknown to defraud the United States of certain taxes

due and owing by concealing from the United States Internal

Revenue Service (“IRS”) undeclared accounts owned by U.S.
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 41 of 44



                                  3
taxpayers at R+B.    On or about ___________________, the United

States Attorney’s Office for the Southern District of New York

(the “Office”), the United States Department of Justice Tax

Division, and R+B entered into a deferred prosecution agreement

(the “DPA” or the “R+B DPA,” attached as Exhibit B and

incorporated by reference herein).

            6.   As set forth in the Statement of Facts, attached

as an exhibit to the R+B DPA and incorporated by reference

herein, the fraud conspiracy alleged in the R+B Information

involved the use by U.S. taxpayer-clients of R+B of the U.S.

mails, private or commercial interstate carriers, or interstate

wire communications to submit individual federal income tax

returns to the IRS that were materially false and fraudulent in

that these returns failed to disclose the existence of such

taxpayers’ undeclared accounts or the income earned in such

accounts.

                      III. THE DEFENDANT-IN-REM

            7.   Under the DPA, R+B agreed to forfeit $9,700,000.

Pursuant to the DPA, R+B transferred the Defendant Funds to the

United States in the Southern District of New York as a

substitute res for gross proceeds from its scheme to defraud the

United States as set forth in the R+B Information.         R+B agrees

that Defendant Funds are subject to civil forfeiture to the
      Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 42 of 44



                                4
United States pursuant to 18 U.S.C. § 981(a)(1)(C) as proceeds

of mail and wire fraud.


                      IV.   CLAIM FOR FORFEITURE

          8.    The allegations contained in paragraphs 1 through

7 of this Verified Complaint are incorporated by reference

herein.

          9.    Title 18, United States Code, Section

981(a)(1)(C) subjects to forfeiture “[a]ny property, real or

personal, which constitutes or is derived from proceeds

traceable to a violation of . . . any offense constituting

‘specified unlawful activity’ (as defined in section 1956(c)(7)

of this title), or a conspiracy to commit such offense.”

          10.   “Specified unlawful activity” is defined in 18

U.S.C. § 1956(c)(7) to include any offense under 18 U.S.C.

§ 1961(1).   Section 1961(1) lists as offenses both mail fraud

(18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343).
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 43 of 44



                                    5
             11.   By reason of the above, the Defendant Funds are

subject to forfeiture pursuant to Title 18, United States Code,

Section 981(a)(1)(C).


Dated:       New York, New York
             March ______, 2021

                                     AUDREY STRAUSS
                                     United States Attorney for
                                     Plaintiff United States of America




                               By:
                                     ________________________________
                                     OLGA I. ZVEROVICH
                                     Assistant United States Attorney
                                     One St. Andrew’s Plaza
                                     New York, New York 10007
                                     (212) 637-2514



                                     STUART M. GOLDBERG
                                     Acting Deputy Assistant Attorney
                                     General for Criminal Matters for
                                     Plaintiff United States of America


                               By:
                                     ________________________________
                                     ELLEN QUATTRUCCI
                                     Trial Attorney
                                     (202) 514-9370
         Case 1:21-cr-00175-MKV Document 7 Filed 03/11/21 Page 44 of 44



                                VERIFICATION


STATE OF NEW YORK             )
COUNTY OF NEW YORK            :
SOUTHERN DISTRICT OF NEW YORK )


             ERIC JONKE, pursuant to Title 28, United States Code,

Section 1746, hereby declares under penalty of perjury that he

is a Special Agent with the Internal Revenue Service, Criminal

Investigation; that he has read the foregoing Verified Complaint

and knows the contents thereof; that the same is true to the

best of his knowledge, information and belief; and that the

sources of his information and the grounds of his belief are his

personal involvement in the investigation, and conversations

with and documents prepared by law enforcement officers and

others.



                                     _______________________________
                                     Eric Jonke
                                     Special Agent
                                     Internal Revenue Service,
                                     Criminal Investigation

Dated:
